DETAILED ACTION
This action is responsive to the amendment filed 2/9/21.
Claims 2-16 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither singly nor in combination teaches the combined limitations of independent claims 2 and 3. 
The closest available prior art of record is Li et al. (US 20050288748, “Li”).
Regarding claims 2-3, Li teaches a temperature providing device, the device comprising: a housing body (Fig. 2, housing 1); a plurality of temperature transmitters (Par. 28, ‘The heat transfer surface contains a multiplicity of protrusions which extend through the grid apertures when the surface is in extended position’; therefore each of the disclosed protrusions can be considered to be a temperature transmitter) configured to transmit different temperatures to an outside of the housing body (Abstract, ‘a temperature selector if the heating means if [sic] intended to provide multiple temperatures’; therefore the protrusions are at least configured to be controlled to 
Li fails to teach wherein the temperature providing device is configured to be mounted on a body, and  the controller is configured to expose at least part of the plurality of temperature transmitters to the outside of the housing body by using the driving unit to contact the at least part of the plurality of temperature transmitters to the 
Whereas Li is configured to use a motor to selectively expose a single heat transfer surface to the outside of the housing, claims 2 and 3 require the capability to use the driving unit to selectively and independently expose at least two temperature transmitters to the outside of the housing using the driving unit. Further, the examiner could find neither reason nor motivation within the prior art of record that would have led one of ordinary skill in the art at the time that the invention was filed to modify Li in order to arrive at the claimed invention.
Therefore, claims 2-3 and their dependent claims are allowable over the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794